 



Exhibit 10.3.4

                                                                        1.
CONTRACT ID CODE       PAGE OF PAGES AMENDMENT OF SOLICITATION/MODIFICATION OF
CONTRACT                       A       1 3                   2.  
AMENDMENT/MODIFICATION NO.   3. EFFECTIVE DATE   4.   REQUISITION/PURCHASE REQ.
NO.   5.   PROJECT NO. (If applicable)
 
      0015       11/15/2005                                         6.   ISSUED
BY CODE      00001   7.   ADMINISTERED BY (If other than Item 6)       CODE     
 
 
                                           FCC /Contracts and Purchasing Center
                                 445 12th St., SW,                            
     Washington, DC 20554                        
 
                                                    8.   NAME AND ADDRESS OF
CONTRACTOR (No., street, county, State, and Zip Code)   (x)   9A.     AMENDMENT
OF SOLICITATION NO.
 
                                                 Neustar, Inc.                  
                              9B.     DATED (SEE ITEM 11)          46000 Center
Oak Plaza                                                 10A.   MODIFICATION OF
CONTRACT/ORDER NO.          Sterling, VA 20166   (X)             CON01000016
 
                                                                (X)  
10B.   DATED (SEE ITEM 13)                         CODE   FACILITY CODE        
                11.   THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS  

[  ]The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers [  ] is extended, [  ] is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning                      copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

                            12.   ACCOUNTING AND APPROPRIATION DATA (If
required)     No Change        
 
            13.   THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
 
                IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.    
              A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority)
THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
                                    B. THE ABOVE NUMBERED CONTRACT/ORDER IS
MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying
office, appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE
AUTHORITY OF FAR 43.103(b).                   C. THIS SUPPLEMENTAL AGREEMENT IS
ENTERED INTO PURSUANT TO AUTHORITY OF:
Mutual Agreement of the Parties                   D. OTHER (Specify type of
modification and authority)
 
                          E.   IMPORTANT: Contractor [X] is not, [  ] is
required to sign this document and return 3 copies to the issuing office.      
 

                                          14.   DESCRIPTION of
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)
 
                                            THE ABOVE NUMBERED CONTRACT IS
HEREBY MODIFIED TO:
 
                                            1) TO ACCEPT ALL CHANGE ORDER #37 AT
A COST OF $1,358.00. COPY OF CHANGE ORDER IS ATTACHED.
 
                                            ALL OTHER TERMS AND CONDITIONS
REMAIN THE SAME.
 
                                                                  15A.   NAME
AND TITLE OF SIGNER (Type or print)     16A.   NAME AND TITLE OF CONTRACTING
OFFICER (Type or print)
Dennis O. Dorsey
 
                                                                  15B.  
CONTRACTOR/OFFEROR     15C.   DATE SIGNED     16B.   UNITED STATES OF AMERICA  
  16C. DATE SIGNED
 
                                                            BY            
  12/5/05                                 (Signature of person authorized to
sign)                   (Signature of Contracting Officer)                      
            NSN 7540-01-152-8070           30-105             STANDARD FORM 30
(Rev. 10-83) PREVIOUS EDITION UNUSABLE                     Prescribed by GSA
 
                              FAR (48 CFR) 53.243

 



--------------------------------------------------------------------------------



 



                                                                               
      LINE ITEM   Document Number   Title           Page     SUMMARY  
CON01000016/0017   Pooling Administrator   –  Neustar       2 of 3              
                               
 
                                       
 
                                       
 
                                       
 
                                       
 
                                                                               
 
Line Item
        Delivery Date       Unit of                
Number
  Description   (Start date to End date) Quantity   Issue     Unit Price    
Total Cost                                                     
 
                                       
 
                                       
 
                                                  No Changed Line Item Fields  
   
 
                                       
 
                                       
 
                        Previous Total:      
 
                      Modification Total:      
 
                        Grand Total:      
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                                                               

 



--------------------------------------------------------------------------------



 



                                Address Detail       Title   Document Number  
Page
 
                           
 
                  Pooling Administrator – Neustar   CON01000016/0017   3 of 3  
 
                                Shipping Addresses                
 
  Code   Detail                     0001   Org:   FCC Warehouse                
    Addr:   9300 E. Hampton Drive        
 
                                            Capital Heights MD 20743            
        Attn:   No Contacts identified                     Phone:   (  )       -
      ext.                     Fax:   (  )       -       ext.        
 
                                Invoice Addresses                
 
  Code   Detail                     0001   Org:   FCC / Accounts Processing
Branch                     Addr:   Financial Operations Division                
        445 12th St., SW        
 
                                            Washington, DC 20554                
    Attn:   No Contacts identified                     Phone:   (  )       -
      ext.                     Fax:   (  )       -       ext.        


































--------------------------------------------------------------------------------



 



 
(NEUSTAR LOGO) [w23128w2312800.gif]
 
National Pooling Administration
Change order Proposal #37
(INC Issue #458 – “Reduce Aging Period For
Returned/Reclaimed Blocks”)
December 7, 2004
 

NeuStar, Inc.   4600 Center Oak Plaza
Sterling VA, 20166

 

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #37 (INC Issue 458)   December 7, 2004

 
TABLE OF CONTENTS

         
1 Introduction
    3  
2 Industry Numbering Committee’s Proposed Change
    4  
3 The Proposal
    5  
4 Assumptions and Risks
    5  
5 Cost
    5  
6 Conclusion
    5  

 

© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   -ii

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #37 (INC Issue 458)   December 7, 2004

 
1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s National Pooling Administration contract 1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this Change Order Proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Attachment B, Section C of the Thousands-Block Pooling
Contractor Technical Requirements, dated November 30, 2000, Sections 2.5 through
2.5.4, which read as follows:
2.5 Changes in the Environment
The FCC may issue rules, requirements, or policy directives in the future, which
may increase, decrease or otherwise modify the functions to be performed by the
contractor. The contractor is additionally subject to the provisions of the
changes clause in Section I.
2.5.1 Process
Accordingly, after a contractor is selected, the FCC, the NANC and/or the INC
may establish NANP numbering resource plans, administrative directives,
assignment guidelines (including modifications to existing assignment
guidelines), and procedures that may have an effect on the functions performed
by the contractor.
2.5.2 Changes
The contractor shall review changes when numbering resource plans,
administrative directives, assignment guidelines, and procedures are initiated
or modified to determine if there is any impact on the functions that they must
perform.
2.5.3 Notifications
The contractor shall then, within a period of not more than 30 calendar days
from said event (e.g., the date INC places an issue into Final Closure), provide
the Contracting Officer, state PUCs, and the NANC with written notice regarding
these changes and summarize the potential impact of the changes upon service and
cost, if any.
2.5.4 Roles
The NANC shall review the notice and provide a recommendation to the FCC
regarding the effect of the contractor’s notice and supporting documentation.
The contractor shall comply with state regulatory decisions, rules and orders
with respect to pooling, as applicable, as long as they are not in conflict with
FCC decisions, orders, and rules and are within state jurisdiction.
 

1   FCC Contract Number CON01000016

 

© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   -3

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #37 (INC Issue 458)   December 7, 2004

 
This document provides the information required by the contract, such as
identifying the new requirements of the expanded scope of work, offering our
proposed solution, and addressing its cost, risks, and assumptions as a result
of the Industry Numbering Committee’s (INC) disposition of Issue 458 on
November 12, 2004.
2 Industry Numbering Committee’s Proposed Change
According to Section 9.2.4 of the Thousands-Block Number (NXX-X) Pooling
Administration Guidelines, the aging period for returned or reclaimed
thousands-blocks, is 90 days. After this 90-day aging period, blocks are made
available for reassignment. On November 12, 2004, INC placed Issue 458 into
Final Closure. As a result of INC Issue 458, the aging period in the guidelines
is being reduced from 90 days to 45 days. Therefore, PAS will need to be
modified to compensate for this reduction in the aging period.
INC Issue 458 Reduce Aging Period for Returned/Reclaimed Blocks
Quoted below are the INC official issue statement and final resolution, which
can also be found on the ATIS website (http://www.atis.org):
A) Issue Statement
At INC 77, the INC received a request from the NANC’s Numbering Oversight
Working Group (NOWG) to provide input to the NOWG’s upcoming review of the
Pooling Administrator (PA) Technical Requirements. In CS-098, dated August 24,
2004, the INC provided four suggestions to the NOWG, including a suggestion to
“Age returned blocks only 45 days instead of 90 days.” Verizon Wireless took an
action item to bring in a new issue and contribution to INC so that the
associated guidelines changes could be made.
Occasionally an SP may need to exchange a block with the industry inventory
pool, and while there may not be other blocks immediately available for
assignment, there may be blocks being “aged” by the PA that were recently
returned or reclaimed. Allowing those returned or reclaimed blocks to be made
available for assignment more quickly may assist SPs when they need to exchange
a block, and may assist the PA in avoiding opening a new code to meet SP demand.
The current TBPAG requires that recently returned or reclaimed blocks be aged
for 90 days, but 45 days should be sufficient to allow the LERG Assignee time to
modify its translations to provide vacant number treatment for the block by the
LERG effective date of the disconnect.
B) Following Resolution from INC
The following text changes were made to the TBPAG, section 9.2.4:
9.2.4 The PA must also notify and coordinate with the LERG Assignee in advance
of the thousands-block return Effective Date to allow sufficient
 

© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   -4

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #37 (INC Issue 458)   December 7, 2004

 
time for the LERG Assignee to update switch translations in order to provide
blank number treatment for the returned thousands-block(s). The PA will make the
thousands-block available for reassignment after 45 calendar days.
3 The Proposal
NeuStar’s National Pooling Administrator has reviewed INC Issue 458 from both
the operational and technical perspectives. The proposal set forth below will
conform to the changes in the INC guidelines and meet the requirements of the
industry in a cost-effective and efficient manner.
Solution
Presently the aging period for returned/reclaimed thousands-blocks according to
Section 9.2.4 of the Thousands-Block Number (NXX-X) Pooling Administration
Guidelines is 90 days. After this 90-day aging period, blocks are made available
for re-assignment. The resolution of INC Issue 458 reduced the aging period from
90 days to 45 days. Therefore, PAS will need to be modified to similarly reduce
the aging period for returned or reclaimed thousands-blocks from 90 days to
45 days from the effective date of the return or reclamation.
4 Assumptions and Risks
Part of the PA’s assessment of this change order is to identify the associated
assumptions and consider the risks that can have an impact on our operations.
This Change Order affects only the system, and would have no impact on our
day-to-day operations.
5 Cost
As with any change order proposal, we also considered the associated costs that
would potentially be incurred in implementing the proposed solution. These costs
include the resources required to complete the milestones on a timeline for
implementing the processes and system delineated in this change order. The
timeline includes preparation, proper documentation updates, development,
testing, monitoring, and execution.
The cost to implement our proposed solution would be $1,358.00.
6 Conclusion
In conclusion, the Pooling Administrator offers this viable solution to conform
the PAS to INC Issue 458, and in accordance with contract terms, requests that
the FCC review and approve this change order.
 

© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   -5

 



--------------------------------------------------------------------------------



 



                           
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
    1. CONTRACT ID CODE     PAGE OF PAGES
 
    A     1          3          

                                       
2. AMENDMENT/MODIFICATION NO.
    3. EFFECTIVE DATE     4. REQUISITION/PURCHASE REQ. NO.     5. PROJECT NO.
(If applicable)
0016
    05/19/2006                                

                   
6. ISSUED BY
    CODE               00001     7. ADMINISTERED BY (If other than Item 6)    
CODE
 
             
     FCC /Contracts and Purchasing Center
                 
     445 12th St., SW,
                 
     Washington, DC 20554
                 
 
                 

                                8. NAME AND ADDRESS OF CONTRACTOR (No., street,
county, State, and Zip Code)           9A. AMENDMENT OF SOLICITATION NO.
 
                                       Neustar, Inc.           9B. DATED (SEE
ITEM 11)
 
                                 
 
                     46000 Center Oak Plaza     (X)     10A. MODIFICATION OF
CONTRACT/ORDER NO.
         CON01000016
 
                                       Sterling, VA 20166     (X)     10B. DATED
(SEE ITEM 13)
 
                             
CODE
    FACILITY CODE                           11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS              

[   ] The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offers [   ] is extended, [   ] is not
extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ___copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

                    12.   ACCOUNTING AND APPROPRIATION DATA (If required)     No
Funding Information         13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF
CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
       
 
        A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
   
 
         
 
        B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).        
 
        C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
Mutual Agreement of the Parties        
X
        D. OTHER (Specify type of modification and authority)
FAR 1.6 “Authority of the Contracting Officer”         E.   IMPORTANT:
Contractor [X] is not, [   ] is required to sign this document and return
                     copies to the issuing office.         14.   DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)
The above numbered contract is hereby modified to approve Change Order #41 @ no
cost and Change order #43 @ a cost of $600.             Except as provided
herein, all terms and conditions of the document referenced in Item 9A or 10A,
as heretofore changed, remains unchanged and in full force and effect.        

              15A. NAME AND TITLE OF SIGNER (Type or print)       16A. NAME AND
TITLE OF CONTRACTING OFFICER (Type or print)
 
           Wilma Mooney    
 
             
15B. CONTRACTOR/OFFEROR
  15C. DATE SIGNED   16B. UNITED STATES OF AMERICA   16C. DATE SIGNED
 
           
 
      BY /s/ Wilma S Moody   06/19/2006              
(Signature of person authorized to sign)
                (Signature of Contracting Officer)      

     
NSN 7540-01-152-8070
  STANDARD FORM 30 (Rev. 10-83)
PREVIOUS EDITION UNUSABLE
  Prescribed by GSA
 
  FAR (48 CFR) 53.243  

 



--------------------------------------------------------------------------------



 



             
LINE ITEM

  Document Number   Title   Page
SUMMARY
  CON01000016/0016   Pooling Administrator — Neustar   2 of 3          

                                        Line Item           Delivery Date      
    Unit of             Number       Description     (Start date to End date)  
  Quantity     Issue     Unit Price     Total Cost                              
                                                                               
     

          No Changed Line Item Fields

         
 
  Previous Total:    
 
  Modification Total:    
 
  Grand Total:          

 



--------------------------------------------------------------------------------



 



Address Detail


  Title   Document Number   Page
 
  Pooling Administrator – Neustar   CON01000016/0016   3 of 3  

                      Shipping Addresses    
 
  Code   Detail    
 
  0001       Org:   FCC Warehouse
 
          Addr:   9300 E. Hampton Drive
 
               
 
              Capital Heights MD 20743
 
          Attn:   No Contacts identified
 
          Phone:   (     ) — ext.
 
          Fax:   (     ) — ext.
 
                    Invoice Addresses    
 
  Code   Detail    
 
  0001       Org:   FCC / Accounts Processing Branch
 
          Addr:   Financial Operations Division
 
              445 12th St., SW
 
               
 
              Washington, DC 20554
 
          Attn:   No Contacts identified
 
          Phone:   (     ) — ext.
 
          Fax:   (     ) — ext.      

 



--------------------------------------------------------------------------------



 



 
(NEUSTAR LOGO) [w23128w2312800.gif]
 
National Pooling Administration
Change Order Proposal #41
(LNPA WG PIM 24 and
CO/NXX Issue #364 — “Modification to Procedures for Code
Holder/LERG Assignee Exit”)
May 4, 2005
 

NeuStar, Inc.   46000 Oak Center Plaza     Sterling VA, 20166

 

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   May 4, 2005

 
Table of Contents

                      Page
 
           
1
  Introduction     3  
2
  Industry Proposed Changes     4  
3
  The Proposal     10  
4
  Risks and Assumptions     12  
5
  Cost Assumptions and Summary     13  
6
  Conclusion     13   Appendix A     14  

 
 
© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   - ii

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   May 4, 2005

 
1 Introduction
1.1 Purpose and Scope
     In accordance with NeuStar’s National Pooling Administration contract1 and
our constant effort to provide the best support and value to both the FCC and
the telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this Change Order Proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Attachment B, Section C of the Thousands-Block Pooling
Contractor Technical Requirements, dated November 30, 2000, Sections 2.5 through
2.5.4, which read as follows:
2.5 Changes in the Environment
The FCC may issue rules, requirements, or policy directives in the future, which
may increase, decrease or otherwise modify the functions to be performed by the
contractor. The contractor is additionally subject to the provisions of the
changes clause in Section I.
2.5.1 Process
Accordingly, after a contractor is selected, the FCC, the NANC and/or the INC
may establish NANP numbering resource plans, administrative directives,
assignment guidelines (including modifications to existing assignment
guidelines), and procedures that may have an effect on the functions performed
by the contractor.
2.5.2 Changes
The contractor shall review changes when numbering resource plans,
administrative directives, assignment guidelines, and procedures are initiated
or modified to determine if there is any impact on the functions that they must
perform.
2.5.3 Notifications
The contractor shall then, within a period of not more than 30 calendar days
from said event (e.g., the date INC places an issue into Final Closure), provide
the Contracting Officer, state PUCs, and the NANC with written notice regarding
these changes and summarize the potential impact of the changes upon service and
cost, if any.
2.5.4 Roles
The NANC shall review the notice and provide a recommendation to the FCC
regarding the effect of the contractor’s notice and supporting documentation.
The contractor shall comply with state regulatory decisions, rules and orders
with respect to pooling, as applicable, as long as they are not in conflict with
FCC decisions, orders, and rules and are within state jurisdiction.
 

1   FCC Contract Number CON01000016

         
 
© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   - 3

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   May 4, 2005

 
This document covers the required subject matters such as explaining the
industry’s requirements, proposed solution, cost, risk, and assumptions.
2 Industry Proposed Changes
Change Order History
On July 2, 2003, the Pooling Administrator (PA) submitted Change Order #23 as a
result of the industry resolution of Local Number Portable Administration
Working Group (LNPA WG) Project Issue Management (PIM) 24. PIM 24 proposed
allowing the PA to obtain NPAC reports, which would enable the PA to check for
contamination levels on donated thousands-blocks and ensure that an NPA-NXX is
properly opened in the NPAC. In Change Order #23, the PA requested FCC approval
of the purchase of reports from the NPAC to assess the contamination level of
donated blocks.
On July 29, 2003, the Industry Numbering Committee (INC) placed CO/NXX Issue 364
into Final Closure. CO/NXX Issue 364 relates to the transfer of pooled codes
from carriers that are proactively shutting down a network or service. The
industry recognized that, as with donations, the PA must be able to verify
whether and to what degree there is contamination of the affected blocks. INC
determined that the changes it had made to the INC Thousands-Block Pooling
Administration Guidelines in addressing Issue 364 would not be posted as
revision to the guidelines until the FCC approved the related change order.
On August 26, 2003, the PA withdrew Change Order #23 and replaced it with Change
Order #24, which we believed addressed the issues in both PIM 24 and INC CO/NXX
Issue 364, allowing us to compare contaminated block information in the NPAC,
with the information in the PAS, on an ongoing basis. Our intent was to avoid
service-impacting assignment of blocks that had been contaminated after
donation, or between assignment and return, or that were contaminated above the
10% limit.
The NOWG conducted its review of Change Order #24, but did not accept any of the
three solutions proposed by the PA. Instead, the NOWG recommended to the FCC in
a response dated September 19, 2003:
     The NOWG recommends that the PA select an NPA from each NPAC Region and
perform an audit of embedded inventory using the proposed NPAC report to
ascertain the type and frequency of error within the PAS embedded base. These
results will be shared with the NOWG to assist in determining if there is value
in proceeding with a one-time scrub of the entire PAS embedded base.
In response, the PA requested that the FCC hold Change Order 24 in abeyance, and
submitted Change Order #26, asking to conduct a one-time trial of the process
described in Change Order #24. The PA conducted the trial and presented its
findings to the FCC and the LNPA WG. In addition, the PA recommended to the FCC
that the PA should conduct this type of database comparison for all NPAs on an
annual basis. Also, the PA recommended that it obtain NPAC reports for returned
blocks and donated blocks on a weekly basis, at a minimum, as a way to provide
ongoing protection for end users.

         
 
© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   - 4

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   May 4, 2005

 
In response to the PA’s Change Order #26 report, on August 26, 2004 the NOWG
recommended to the FCC as follows:

•   The PA [shall] provide an updated proposal with cost details for Change
Order #24 to the FCC, for review by the NOWG, prior to the FCC authorizing a
one-time scrub of PAS by the PA.

•   Concurrent with this one-time scrub, the PA [shall] prepare and propose to
the INC that a self-certification statement be added to the Appendix 2 donation
form. This proposed certification would require the SP to certify that (1) the
information being provided has met certain designated stipulations and (2) the
donating SP has properly marked/checked the appropriate items on the form prior
to its submission, whether it be either an electronic or manual submission.

•   Concurrent with this one-time scrub, the PA [shall] work with INC to review
the TBPAG directions for donating SPs in an effort to ensure the verbiage and
responsibilities are thorough and clear for both SPs and the PA.

•   During the one-time scrub, the PA [shall] seek the appropriate support and
assistance from the FCC and/or state commissions in enforcing SP participation
in the one-time reconciliation process in situations where the PA is unable to
obtain sufficient cooperation from individual service providers, e.g., answer PA
inquiries in a timely manner in order for the PA to complete the one-time scrub.

•   Quarterly, the PA should distribute via their email exploder a “tip “
describing SP obligations when donating blocks to a pool and to remind SPs to
follow the INC guidelines as they relate to the underlying causes of mismatches
between PAS and the NPAC. Also, the PA should include any one-time scrub related
information that it believes will help SPs understand where their efforts are
substandard and therefore contribute(s) to this mismatch in the past and/or in
the present.

•   Finally, the NOWG recommends that one year after the first full
reconciliation has been completed by the PA, the NOWG and PA should then seek
input from the industry as to any increase or decrease in the frequency in which
SPs encounter erroneous block contamination. If the instances have increased,
further action may be warranted, however, the NOWG does not recommend any
further/additional activities other than those related to the “one-time scrub of
the entire PAS database for unassigned/available blocks in the pool inventory”
at this time.

On January 10, 2005, the FCC directed the PA to withdraw Change Order #24 and
resubmit a new change order to conform to the NOWG’s recommendations. Subsequent
to the FCC’s direction, the INC and the LNPA WG met with the NOWG, and agreed to
re-examine the issues. In the meantime, however, the NOWG has now advised the PA
by email that:
The NOWG has discussed and has come to consensus that the ‘one time scrub’
associated with change order 24 needs to be in the works as soon as possible.
This is the shorter term solution that we all have discussed many times. We
understand that the INC and the LNPA WG are discussing the longer term approach
in terms of how to enforce this going

         
 
© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   - 5

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   May 4, 2005

 
forward but we feel the shorter term solution should be submitted as a change
order as soon as possible.
This Change Order #41 constitutes a resubmission of the request for a one time
scrub associated with Change Order #24, as requested by the NOWG.
Industry Issues Leading to the Change Orders
LNPA WG PIM 24
The issue identified in PIM 24 relates to service providers who cannot use
blocks that have been assigned to them either because the NPA-NXX has not been
activated in the Number Portability Administration Center (NPAC), the
thousands-block contamination level is greater than 10%, or the code holder
failed to complete its intra-service provider ports prior to donating the
blocks. To address these problems, the PA and AT&T Wireless submitted a joint
PIM at the March 2003 LNPA WG meeting, which was accepted as PIM 24. PIM 24
proposed allowing the PA to obtain NPAC reports, which would enable the PA to
check for contamination on a donated thousands-block and ensure the NPA-NXX is
opened in the NPAC.
PIM 24, which the PA and AT&T Wireless submitted to the LNPA WG, is reproduced
below:



Submittal Date (mm/dd/yyyy): 03/07/03          PIM #
Company(s) Submitting Issue: NeuStar Pooling, AT& T Wireless
Contact(s): Name Barry Bishop, Stephen Sanchez
Contact Number 847-698-6167, 425-288-7051
Email Address barry.bishonAneustar.biz, stephen.sanchez@attws.com
(NOTE: Submitting Company(s) is to complete this section of the form along with
Sections 1, 2 and 3.)
1. Problem/Issue Statement: (Brief statement outlining the problem/issue.)
Blocks that are being assigned to Service Providers are either contaminated when
they are donated as a non-contaminated block or the blocks have been
contaminated over 10%. This is causing customers to be out of service or blocks
being exchanged for a less contaminated or non-contaminated block.
In addition when the PA has assigned a block, at times the block is being
rejected in the NPAC for not having the NXX as opened in the NPAC as portable.
2. Problem/Issue Description: (Provide detailed description of problem/issue.)
A. Examples & Impacts of Problem/Issue:

         
 
© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   - 6

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   May 4, 2005

 
When a SP donates a block they mark the block as either contaminated or not
contaminated. They do not indicate how many TN’s are contaminated. SP’s are
suppose to do a Intra SP port on their contaminated TN’s prior to donating a
block so that the block can be ported to the new SP and they can begin using the
block on the effective date. The new SP should query the NPAC prior to assigning
any TNs to determine which TN’s are contaminated and exclude those from their
inventory assignment.
In one situation what is happening is that a block is assigned, the new SP goes
to put those numbers in service, the old SP has not done their Intra SP ports
causing their customers to be out of service. To resolve this, the 1000 block
has to be deported, so that the old SP can Intra SP port their numbers then the
1000 block is reported to the new SP.
In another situation a block has been assigned either uncontaminated or
contaminated and it is discovered the block has over 10% contamination. In this
case the block has to be deported and a new block has to be assigned to the SP.
When a block is assigned and the NXX is not opened for porting in the NPAC, the
block is rejected. The SP of the code then has to go into the NPAC and add their
code as portable so that the block can be then ported. Even though this may take
a matter of minutes to add, getting a hold of the correct person at a company to
do this may take some time.
B. Frequency of Occurrence:
Ongoing
C. NPAC Regions Impacted:
Canada___Mid Atlantic___Midwest___Northeast___Southeast___Southwest
Western___West Coast___ALL X
D. Rationale why existing process is deficient:
It is up to the SP’s to do their INTRA SP ports and make sure they take the 1000
block out of their inventories when donating the block. This is not always
happening.
It is up to the SP to add their NXX to the NPAC as a portable NXX prior to
donating blocks. They indicate so on their donation form. However, this has not
been the case in many situations.
E. Identify action taken in other committees / forums:
Issue raised at INC on two different occasions, they felt the guidelines already
addressed the issue by leaving the responsibility to the SP to do the necessary
work when they donated the blocks.
F. Any other descriptive items:

         
 
© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   - 7

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   May 4, 2005

 
3. Suggested Resolution:
The following actions are proposed to resolve this issue:
Provide the PA access to the NPAC to check for contamination prior to the
assignment of a thousands block.
Provide the PA access to the NPAC to check if the code is opened as portable.



LNPA WG: (only)
Item Number: ___ ___ ___ ___
Issue Resolution Referred to:

         
 
Why Issue Referred:
       
 
             
 
         
 
         

The LNPA WG submitted PIM 24 to the North American Portability Management
Limited Liability Corporation (LLC) for approval. The LLC approved permitting
the PA to obtain NPAC reports.
The PA subsequently gave the following report requirements to the NPAC:
The report generated from the NPAC should include the NPA-NXX-X, how many
intra-SP ports are associated with it, how many total active and pending SVs
there are, plus the company name associated with the active and pending SVs in
an excel format by region. If an NPA-NXX is not found in the NPAC as portable,
it should still come back to the PA with a note that the NPA-NXX does not exist
in the NPAC.
CO/NXX Issue 364
The issue identified in INC CO/NXX Issue 364 relates to service providers who
must transfer pooled codes to other carriers, because they are proactively
shutting down a network or service. As with donations, the PA must be able to
verify whether and to what degree there is contamination of the affected blocks.
Quoted below are both the INC official issue statement and its final resolution,
which can also be found under INC working documents on the ATIS website
(http://www.atis.org) for CO/NXX Issue 364 “Modification to Procedures for Code
Holder/LERG Assignee Exit:”

         
 
© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   - 8

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   May 4, 2005

 
A. ISSUE STATEMENT
INC’s newly defined and issued procedures for CO Code transfer process are not
sufficient in aiding carriers that are proactively shutting down a network or
service. The existing procedures were mostly developed from the perspective of a
carrier going out of business in an unexpected manner(bankruptcy). The INC CO
Code transfer guidelines are not sufficient in aiding carriers that are
proactively shutting down a network or service. There are many independent
activities evolving many internal organizations as well as the NANPA and other
carriers.
The main problem is a complex timing issue, this because it involves the
donating carrier, NANPA, NPAC, and the receiving carrier. In addition all other
carriers must update their networks and OSSs to ensure that customers receive
calls originating from their networks.
Donating Carrier issues:

•   Timing of Customer notification, disconnect timing

•   Timing of Network and trunk engineering disconnect timing

•   Timing of Support system disconnect

•   Timing of Co Code transfer/disconnect timing

•   Determine when the last day a user can port on CO Codes that already have
port(s).

•   Determine when the last day a user can port on CO Code that does NOT already
have port(s).

NANPA Issues:

•   The NANPA does not have immediate access to NPAC records to determine if
there are ported customers associated with the CO-NXX that are being returned by
a carrier. The North American Portability Management (NAPM), LLC currently does
not allow the NANPA access to the NPAC. The NANPA has to request reports from
the NPAC to determine if a CO Code has numbers that have been ported. This
requires up to an additional week before a potential carrier can be contacted to
takeover CO Code ownership.

•   The NANPA is required to adhere to existing INC guidelines and FCC Orders
that may prevent a timely and non-service impacting transfer of CO Codes that
require a new CO Code holder.

         
 
© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   - 9

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   May 4, 2005

 
Examples:

  •   Due to neutrality and non-disclosure requirements the NANPA can not
identify a carrier that agreed to become the CO Code holder to the donating
carrier until it is published in the LERG (up to 30 days).     •   The NANPA
denies a disconnect request on a CO Code that has ported number, however the
AOCN can enter the LERG effective disconnect date as long as the interval from
the request to the LERG effective date is greater than or equal to the required
66 day CO Code interval.     •   NANPA approves CO Code disconnects request that
currently do not have ported customers, but have a high probability that a
customer will port before the LERG disconnect date.

Receiving Carrier Issues:

  •   Ensure that ported- in customer(s) do not have degraded or no service due
to the transfer of the CO Code.

Attached: NANPA’s Proposed Process for Disconnecting or Finding New LERG
Assignees for NXXs Assigned to a Service Provider Seeking to Disconnect Service
B. ISSUE RESOLUTION
INC created the attached new COCAG Appendix C to replace the existing
Appendix C. The new Appendix C also replaces the interim NANPA process document
titled “Procedures for Returning Non-Pooled Codes with Active or Pending Ported
Telephone Numbers (TNs)” dated April 25, 2002. This new Appendix C becomes
effective when posted to the ATIS web site.
In addition, INC also created the attached new TBPAG Appendix 7 (attached as
Appendix A) replace the existing Appendix 7. However, this new Appendix 7 will
NOT be posted on the ATIS web site because INC anticipates that the PA will be
generating a Change Order for FCC approval. Posting of the document will be held
in abeyance until any potential Change Order has been approved by the FCC and
implemented by the PA.
This resolves the issue.
3 The Proposal
NeuStar’s National Pooling Administrator reviewed the NOWG’s recommendation
dated August 26, 2004 from both the operational and technical perspectives. We
believe that our proposed

         
 
© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   - 10

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  May 4, 2005      
 
   

solution based on NOWG recommendations as set forth below will address the
NOWG’s recommendation in a cost-effective and efficient manner.
To conform to the NOWG recommendation, we propose to perform the following
actions:

•   Conduct a one-time scrub of the PAS database using NPAC data. We will
receive seven (7) NPAC reports, one for each NPAC region. This data will be
compared to what is in PAS and SPs will be contacted to correct the data.   •  
During the scrub we will seek appropriate support and assistance from the FCC
and/or state commissions to enforce SP participation, if needed.   •  
Concurrent with the one-time scrub, we will prepare and propose to the INC that
a self-certification statement be added to the Appendix 2 donation form (which
may result in a additional change order to modify PAS)   •   Concurrent with
this one-time scrub, we will work with INC to review the TBPAG directions for
donating SPs in an effort to ensure the verbiage and responsibilities are
thorough and clear for both SPs and the PA.   •   Quarterly, we will distribute
via our email distribution a “tip” describing SP obligations when donating
blocks to a pool and to remind SPs to follow the INC guidelines as they relate
to the underlying causes of mismatches between PAS and the NPAC. Also, we will
include any one-time scrub related information that we believe will help SPs
understand where their efforts are substandard and therefore contribute to the
mismatch in the past and/or in the present.   •   One year after the
reconciliation has been completed, the NOWG and the PA will seek input from the
industry as to any increase or decrease in the frequency in which SPs are
encountering erroneous block contamination.

It is our opinion that this proposal clearly does not meet the requirements of
the industry as delineated in LNPA WG PIM 24 and CO/NXX #364, and set forth in
TBPAG Appendix 7 (attached hereto as Appendix A). However, it does address the
NOWG’s short-term concern, as expressed in its e-mail to the PA.
Specifically, the INC has directed us as follows in Appendix 7:
From section 4.1 relating to Returned Thousands-Blocks Containing Ported
Numbers.
When the Block Holder is not the LERG Assignee:
The PA shall request an ad hoc report from the NPAC to determine if there are
any ported TNs or pending ports on the block(s) being returned. This information
will assist the PA in re-allocating the block. If the block is 10% or less
contaminated the PA will process the block return. This will effectively be a
contaminated block donation to the pool inventory. If the contamination level is
greater than 10%, the PA will follow the order below to select a new block
holder:
From section 4.2 relating to Returned Thousands-Blocks Containing Ported
Numbers.
When the Block Holder is also the LERG Assignee:
The PA shall request an ad hoc report from the NPAC to determine if there are
any ported TNs or pending ports on the block(s) being returned. The PA will
follow the order below to select a new LERG assignee:

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   - 11

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  May 4, 2005      
 
   

From section 5.1 relating to Abandoned Thousands-Blocks Containing Ported
Numbers.
When the Block Holder is not the LERG Assignee:
The PA shall request an ad hoc report from the NPAC to determine if there are
any pending or completed TN ports. The PA will contact the appropriate
regulatory authority and seek guidance concerning the return or reassignment of
the abandoned block. If the block contamination level is 10% or less, the block
is returned to the pool once written confirmation (email or fax) is received
from the regulatory authority to reclaim the block. If the block contamination
level is greater than 10%, the PA will follow the order below to select a new
block holder unless otherwise directed by the regulatory authority:
From section 5.2 relating to Abandoned Thousands-Blocks Containing Ported
Numbers.
When Block Holder is also the LERG Assignee:
The PA shall request the ad hoc report from the NPAC to determine if there are
any pending or completed TN ports. This information will assist the PA in
reallocating the NXX code/blocks. The PA will follow the order below to select a
new LERG assignee unless otherwise directed by the appropriate regulatory
authority:
The PA receives returned blocks literally on a daily basis. Under the NOWG
proposal, the PA will not be able to determine, except on the day it examines a
particular NPA, if there are any pending or completed ported TNs on any blocks
that are voluntarily returned, so blocks that could be potentially over 10%
contaminated will just be returned to the pool. The new assignee simply will not
know whether it is getting a block that is less than 10% contaminated until it
runs its own report with the NPAC. Essentially, the industry will have to
continue proceeding in caveat emptor mode, and all the work that went into the
crafting of Appendix 7 will have been for naught.

4   Risks and Assumptions

Part of NeuStar’s National Pooling Administrator assessment of this change order
is to identify the associated assumptions and consider the risks that have an
impact on our operations.

A.   Assumptions

The PA assumes that this is a short-term fix to assure the accuracy of the PAS
database as of a specific date, the date the one-time scrub is completed. The PA
does not assume that this solution addresses PIM 24 and INC Issue #364, and
assumes those will have to be addressed at a later date.

B.   Risks

The proposed solution does not present any additional risks to our operations.
It does not, however, decrease the risk to carriers of service-affecting outages
on contaminated blocks that PIM 24 and Appendix 7 intended.

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   - 12

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  May 4, 2005      
 
   

C.   Impact on Operations

This proposed solution has a one-time impact on our operations because it will
take a significant amount of staff time to do the initial scrub of the data,
send notifications to the service providers of any discrepancies, and receive
responses from the industry.

5   Cost Assumptions and Summary

As with any change order proposal, NeuStar’s National Pooling Administrator
considered the associated costs that can be incurred in implementing the
proposed solution. These cost assumptions are based upon the NPAC’s standard
charges.
The anticipated cost to implement this proposed solution is $6,209.00, which
includes the price for the extensive staff hours that will be required to
perform this task, along with the costs of the reports we must obtain from the
NPAC. The PA staff members are already carrying heavy workloads, due to the
steady rise in volumes, which have increased significantly over the past few
months. We respectfully request that this Change Order be approved giving the PA
authorization to charge straight overtime for the staff members involved in the
project.
The alternative would be to hire a temporary employee for this project, but we
have considered and rejected that option because it would not facilitate timely
completion of the project, or keep costs down, for the following reasons:

•   it would add the time of posting the position, interviewing, and obtaining
the appropriate security clearance for the person

•   training time would be needed

•   the person would not have the familiarity with carrier contacts that pooling
staff members have

•   the person would not have the familiarity with the two databases involved,
or the previously developed personal contacts at the NPAC, that existing pooling
personnel have.

6   Conclusion

In conclusion, the NeuStar National Pooling Administrator has offered a viable
solution that supports the NOWG’s August 26, 2004 recommendation in accordance
with contract terms, and we ask that the FCC review and approve this change
order proposal. However, we reiterate our concern that this proposed solution
does not address the original solutions for INC Issue #364 and the LNPA WG PIM
24, as resolved in Appendix 7 to the TBPAG.

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   - 13

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  May 4, 2005      
 
   

Appendix A

     
May 8, 2003
  TBPAG Appendix 7

Procedures for Block Holder/LERG Assignee Exit

1.0   Purpose

This appendix describes the responsibilities of NANPA, service providers, and
the PA in situations when a service provider (SP) is returning or abandoning NXX
codes/blocks that contain ported telephone numbers and a new LERG assignee must
be selected with minimal impact on ported customers. The specific circumstances
addressed cover:

  •   Voluntary Return of Thousands Blocks Containing Ported Numbers     •  
Abandoned Thousands Blocks Containing Ported Numbers

2.0   Assumptions

2.1   Reasonable efforts should be taken to re-establish a LERG assignee in
order to maintain default routing. Should the LERG assignee vacate their
responsibilities, calls to the donor switch will not be processed.

2.2   The SP returning an NXX code will coordinate with NANPA to ensure that the
code is not removed from the LERG as an active code until the Part 3 with the
effective date of the disconnect is received. This is to prevent an adverse
effect on ported-out customers.

2.3   A LERG assignee must be LNP capable, may put the code/block on any switch
in the rate center, and should already be providing service in the rate center.
This should eliminate any potential problems with facilities readiness.

2.4   It is desirable to avoid having to designate a new LERG assignee in the
NPAC because all ported customers will experience a temporary interruption of
incoming service during transition to the new assignee while the Service
Provider Identification (SPID) is updated in the Number Portability
Administration Center (NPAC). However, it is a regulatory requirement to allow
continued porting of any number in the NXX, a process that requires correct
SPID/number association at NPAC for NPAC’s message validation process.2

 

2   The LNP CO Code Reallocation Process, implemented on August 30, 2001,
eliminates the necessity of maintaining the original LERG assignee in the NPAC
because it eliminates service disruption that would be caused by changing the
SPID in the NPAC. The process involves porting the code in thousands-blocks to
the LERG assignee. In this way, the NPAC’s block-ownership tables override the
NPAC’s NXX-ownership tables, allowing continued porting of any number in the
NXX. The LNP CO Code Reallocation Process allows numbers to snap back to the new
LERG assignee, the same as if the SPID had been changed in the NPAC without
ported numbers having been taken out of service.

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   - 14

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  May 4, 2005      
 
   

2.5   The PA shall work closely with regulatory authorities to obtain timely
information about SPs abandoning service or filing bankruptcy. Such
circumstances are under the direction of a regulatory authority or court.

2.5   A SP has the option to refuse a NXX code/block re-allocation. Refusal will
not adversely impact any pending NXX code/block assignment request because it is
unrelated to the reallocation.

2.7   These guidelines also apply in jeopardy/rationing situations.

2.8   It is the responsibility of each SP to provide an accurate E911 record for
each of its customers to the E911 Service Provider. It is essential that the
outgoing SP unlock its E911 records in the regional E911 database, and the new
SP must transition the affected customers records to its own company ID in the
E911 database.

2.9   It is the responsibility of the new LERG assignee and new block holder to
notify Telcordia™ to update the AOCN responsibility in BIRRDS for the
reallocated NXX code/block(s).

2.10   The SP returning the NXX code/block has the responsibility to assure that
affected parties, especially any end-users, are notified consistent with state
or regulatory requirements.

2.11   It is the responsibility of the SP returning the NXX code/block to
disconnect and remove all records related to the LRN and NXX code, including
intra-SP ported TNs, from the NPAC database. If a NXX code/block is reassigned
and there are still old records in NPAC, the new LERG assignee will encounter
problems with the affected numbers from the reassigned NXX code/block, e.g.,
porting records on TNs not in service.

2.12   When an NXX code is re-allocated and there are no active or pending
ported numbers in the NPAC, the NPAC, via receipt of the LNP NXX LERG Assignee
Transfer Form, should ensure that any existing NXX records of the code are
deleted from its database on the effective date of the reallocation.

2.13   In certain situations the decision to actually change the NPAC code
ownership record (i.e., by deleting and subsequently re-creating records for all
ported numbers in the returned NXX code and accepting the likely adverse
customer service impact) may be acceptable. This decision should be based on the
quantity and type of customers involved, and the agreement of the involved SPs
that would have to coordinate the change.

 
The LNPA WG has developed requirements for the ability to mass update the SPID
associated with an NXX code without taking ported customers out of service. This
functionality has been assigned NANC Change Orders 217 and 323 which is expected
to be available in Release 3.2.
 

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   - 15

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  May 4, 2005      
 
   

2.14   If there are no active or pending ports on the returned NXX code pending
disconnect, the NPAC will use the Part 3 disconnect information received via
email from the NANPA in order to remove the capability to port numbers from the
returned NXX code 15 business days prior to the effective date of the
disconnect. This removal will cause any new port attempts against the returned
NXX code to fail at the user interface, thus avoiding additional impediments to
the code return process.

2.15   It is the responsibility of the new LERG assignee or block holder to
notify NECA to update the NECA Tariff FCC No. 4 database with the new OCN for
the reallocated NXX code/block(s). NECA currently requires a copy of the new
Part 3 form.

3.0   Notification Procedures for Returned NXX Codes/Blocks

NANPA is required to post the effective dates of pending NXX code disconnects on
the NANPA website in order for SPs to be aware of approved NXX code disconnects.
LERG assignees should notify the PA if they are no longer able to perform
default routing functions (e.g., the SP is no longer providing service in the
area served by that NXX code).
NANPA must inform the outgoing LERG assignee of their responsibility to update
the appropriate routing databases upon receipt of the Part 3.
There are specific actions related to LNP processes to be taken by SPs, the PA,
and NPAC during the NXX code reallocation process. An overall description,
including a required form, can be found at:
(http://www.nationalpooling.com/guidelines/index.htm).3
In addition, it is the responsibility of the SP returning the NXX code/block to
remove any LRN record it has associated with the returned NXX code and all
ported in TNs associated with that LRN, including intra-SP ports. In addition,
if the NXX is being disconnected, the NXX should be disconnected in the NPAC as
well. If a block is being reallocated, the SP returning the block should not
attempt to disconnect the NXX in the NPAC; it should only remove its LRN and any
ported in TNs associated with that LRN, including any intra-SP ports.
If there are no active or pending ports on the NXX code, a Part 3 disconnect
should be issued by NANPA to the SP. The Part 3 disconnect information shall be
entered into BIRRDS by the SP’s AOCN. The NXX code should be included in the
Part 3 disconnect report posted on the NANPA web site.
If there are no active or pending ports on the returned NXX code pending
disconnect, the NPAC will use the Part 3 disconnect information received via
email from the NANPA in order to remove the capability to port numbers from the
returned NXX code 15 business days prior to the
 

3   See footnote 1.

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   - 16

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  May 4, 2005      
 
   

effective date of the disconnect. This removal will cause any new port attempts
against the returned NXX code to fail at the user interface, thus avoiding
additional impediments to the code return process.
If porting of TNs occurs on a returned NXX code after NANPA has issued a Part 3
disconnect but prior to the 15 business days before the effective date of the
disconnect, NPAC should notify NANPA that a port has occurred. NPAC also will
disregard the Part 3 disconnect information and not suspend porting at 15
business day timeframe.

4.0   Returned Thousands-Blocks Containing Ported Numbers   4.1   When Block
Holder is not the LERG Assignee

In a pooled area where thousands-blocks are voluntarily returned and there are
ported numbers or pending ports contained in those returned blocks, the SP will
return the blocks to the PA and the ported customers are not affected.
The PA shall request an ad hoc report from the NPAC to determine if there are
any ported TNs or pending ports on the block(s) being returned. This information
will assist the PA in reallocating the block. If the block is 10% or less
contaminated the PA will process the block return. This will effectively be a
contaminated block donation to the pool inventory. If the contamination level is
greater than 10%, the PA will follow the order below to select a new block
holder:

a)   The PA will notify SPs with ported TNs, the LERG assignee, SPs with a
forecasted need, and the outgoing block holder within the applicable rate
center. SPs will have ten business days to respond. The PA will provide the date
and hour the responses are due. The first SP to respond with a completed and
correct Part 1A and LNP NXX LERG Assignee Transfer Form will become the new
block holder. MTE and utilization requirements are waived for SPs with ported
TNs.

b)   If no SPs respond within ten business days or all refuse the block holder
functions, the PA will contact the appropriate regulatory authority and seek
guidance concerning the return or reassignment of the contaminated block. Should
a new block holder be designated, regulatory authorities may waive MTE and
utilization requirements.

The PA will work with the new block holder to determine if a Part 4 submission
is necessary.

4.2   When Block Holder is also the LERG Assignee

The PA shall request an ad hoc report from the NPAC to determine if there are
any ported TNs or pending ports on the block(s) being returned. The PA will
follow the order below to select a new LERG assignee:

a)   The PA will contact SPs with blocks assigned from the affected NXX, SPs
with ported TNs and SPs with a forecasted need within the applicable rate
center. SPs will have ten business days to respond. The PA will provide the date
and hour the responses are due.

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   - 17

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  May 4, 2005      
 
   

  ?   The first SP with blocks assigned from the affected NXX to respond with a
Part 1 and LNP NXX LERG Assignee Transfer Form will become the new LERG
assignee. MTE and utilization requirements are waived.     ?   If no SPs with
blocks assigned from the affected NXX respond or all refuse the LERG assignee
functions, the first SP with ported TNs to respond with a Part 1 and LNP NXX
LERG Assignee Transfer Form will become the new LERG assignee. MTE and
utilization requirements are waived.     ?   If no SPs with ported TNs respond
or all refuse the LERG assignee functions, the first SP with a forecasted need
with a Part 1 and LNP NXX LERG Assignee Transfer Form that meets the MTE and
utilization requirements will become the new LERG assignee.

NPAC, upon the receipt of the LNP NXX LERG Assignee Transfer Form, will remove
the LRN and all ported in TNs of the LRN (including intra-SP ports) in its
database associated with the reallocated code after the effective date.
The PA will automatically update the BCD record in BIRRDS with the new LERG
assignee’s information upon receipt of the Part 3 from NANPA.
The new LERG assignee shall:

§    notify the PA via email which blocks assigned to the original LERG assignee
are to be reallocated to the new LERG assignee because the contamination level
is over 10%. This notification will take place within 90 calendar days of
receiving the Part 3 confirmation.

§    notify the PA via email which blocks assigned to the original LERG assignee
are to be donated by the new LERG assignee because the contamination level is
10% or less. This notification will take place within 90 calendar days of
receiving the Part 3 confirmation.

§    work with the PA to determine if any Part 4 submissions are necessary.

Blocks that were previously donated by the original LERG assignee will remain in
the pool.
It is recommended that the new LERG assignee retain at least one block to ensure
that responsibilities in section 4.2.1 of the Thousands-Block Number (NXX-X)
Pooling Administration Guidelines (TBPAG) are maintained. However, once the
responsibilities of the SP outlined in section 4.2.1 are fulfilled and the SP
determines that the block is not needed, the SP does have the option of
returning the block to the PA.

b)   If no SPs respond within ten business days or all refuse to become the new
LERG assignee, the PA will proceed with the NXX return, notify those SPs with
ported TNs and/or pooled blocks from the affected NXX. Further, the PA will
request that NANPA notify the appropriate regulatory authorities that a NXX code
is going to be disconnected and that some working customers will lose service.
NANPA will follow the disconnect process as outlined in Sections 4.0.f through
4.0. h of COCAG Appendix C.

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   - 18

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  May 4, 2005      
 
   

5.0   Abandoned Thousands-Blocks Containing Ported Numbers

The difference between an abandoned block and a returned block is that if
abandoned, the PA is unable to reach the incumbent block holder to ask it to
maintain default routing functions.

5.1   When Block Holder is not the LERG Assignee

In the case when the block holder is not the LERG assignee and blocks containing
ported numbers or pending ports are abandoned, the ported customers are not
affected. Typically, customer complaints are the catalyst for initiating the
steps that follow. The PA shall request an ad hoc report from the NPAC to
determine if there are any pending or completed TN ports. The PA will contact
the appropriate regulatory authority and seek guidance concerning the return or
reassignment of the abandoned block. If the block contamination level is 10% or
less, the block is returned to the pool once written confirmation (email or fax)
is received from the regulatory authority to reclaim the block. If the block
contamination level is greater than 10%, the PA will follow the order below to
select a new block holder unless otherwise directed by the regulatory authority:

  a)   The PA will notify SPs with ported TNs, the LERG assignee, SPs with a
forecasted need, and the outgoing block holder within the applicable rate
center. SPs will have ten business days to respond. The PA will provide the date
and hour the responses are due. The first SP to respond with a completed and
correct Part 1A and LNP NXX LERG Assignee Transfer Form will become the new
block holder. MTE and utilization requirements are waived for SPs with ported
TNs.     b)   If no SPs respond within ten business days or all refuse the block
holder functions, the PA will contact the appropriate regulatory authority and
seek guidance concerning the return or reassignment of the contaminated block.
Should a new block holder be designated, regulatory authorities may waive MTE
and utilization requirements.

The PA will work with the new block holder to determine if a Part 4 submission
is necessary.

5.2   When Block Holder is also the LERG Assignee

In the case when the block holder is the LERG assignee and blocks containing
ported numbers or pending ports are abandoned, the PA may not have prior
knowledge of the situation. Typically, customer complaints are the catalyst for
initiating the steps that follow. The PA shall work closely with the appropriate
regulatory authority to obtain timely information about SPs abandoning service
or filing bankruptcy. Such circumstances are under the direction of a regulatory
authority or court.
The PA shall request the ad hoc report from the NPAC to determine if there are
any pending or completed TN ports. This information will assist the PA in
re-allocating the NXX code/blocks. The PA will follow the order below to select
a new LERG assignee unless otherwise directed by the appropriate regulatory
authority:

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   - 19

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  May 4, 2005      
 
   

a)   The PA will contact SPs with blocks assigned from the affected NXX, SPs
with ported TNs, and SPs with a forecasted need within the applicable rate
center. SPs will have ten business days to respond. The PA will provide the date
and hour the responses are due.

  ?   The first SP with blocks assigned from the affected NXX to respond with a
Part 1 and LNP NXX LERG Assignee Transfer Form will become the new LERG
assignee. MTE and utilization requirements are waived.     ?   If no SPs with
blocks assigned from the affected NXX respond or all refuse the LERG assignee
functions, the first SP with ported TNs to respond with a Part 1 and LNP NXX
LERG Assignee Transfer Form will become the new LERG assignee. MTE and
utilization requirements are waived.     ?   If no SPs with ported TNs respond
or all refuse the LERG assignee functions, the first SP with a forecasted need
with a Part 1 and LNP NXX LERG Assignee Transfer Form that meets the MTE and
utilization requirements will become the new LERG assignee.

    NPAC, upon the receipt of the LNP NXX LERG Assignee Transfer Form, will
remove the LRN and all ported in TNs of the LRN (including intra-SP ports) in
its database associated with the reallocated code after the effective date.    
  The PA will automatically update the BCD record in BIRRDS with the new LERG
assignee’s information upon receipt of the Part 3 from NANPA.       The new LERG
assignee shall:

  §    notify the PA via email which blocks assigned to the original LERG
assignee are to be reallocated to the new LERG assignee because the
contamination level is over 10%. This notification will take place within 90
calendar days of receiving the Part 3 confirmation.     §    notify the PA via
email which blocks assigned to the original LERG assignee are to be donated by
the new LERG assignee because the contamination level is 10% or less. This
notification will take place within 90 calendar days of receiving the Part 3
confirmation.     §    work with the PA to determine if any Part 4 submissions
are necessary.

    Blocks that were previously donated by the original LERG assignee will
remain in the pool.       It is recommended that the new LERG assignee retain at
least one block to ensure that responsibilities in section 4.2.1 of the TBPAG
are maintained. However, once the responsibilities of the SP outlined in section
4.2.1 are fulfilled and the SP determines that the block is not needed, the SP
does have the option of returning the block to the PA.   b)   If no SPs respond
within ten business days or all refuse to become the new LERG assignee, the PA
will proceed with the NXX return, notify those SPs with ported TNs and/or pooled
blocks from the affected NXX. Further NANPA will follow the disconnect process
as outlined in Section 5.0.b of COCAG Appendix C.

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   - 20

 



--------------------------------------------------------------------------------



 



 
(NEUSTAR LOGO) [w23128w2312800.gif]
 
National Pooling Administration
Change Order Proposal #43
(INC Issue #475 – “Update Appendix 1: Thousands-Block
Forecast Report Directions”)
August 12, 2005

            NeuStar, Inc.   46000 Oak Center Plaza     Sterling VA, 20166      

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  August 12, 2005      

Table of Contents

                      Page  
1
  Introduction     3  
2
  Industry Numbering Committee’s Proposed Change     4  
3
  The Proposal     6  
4
  Assumptions and Risks     6  
5
  Cost     6  
6
  Conclusion        

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   -ii -

 



--------------------------------------------------------------------------------



 



     
Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)
  August 12, 2005      
 
   

I   Introduction   1.1   Purpose and Scope

In accordance with NeuStar’s National Pooling Administration contracts1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this Change Order Proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Attachment B, Section C of the Thousands-Block Pooling
Contractor Technical Requirements, dated November 30, 2000, Sections 2.5 through
2.5.4, which read as follows:

    2.5 Changes in the Environment       The FCC may issue rules, requirements,
or policy directives in the future, which may increase, decrease or otherwise
modify the functions to be performed by the contractor. The contractor is
additionally subject to the provisions of the changes clause in Section I.      
2.5.1 Process       Accordingly, after a contractor is selected, the FCC, the
NANC and/or the INC may establish NANP numbering resource plans, administrative
directives, assignment guidelines (including modifications to existing
assignment guidelines), and procedures that may have an effect on the functions
performed by the contractor.       2.5.2 Changes       The contractor shall
review changes when numbering resource plans, administrative directives,
assignment guidelines, and procedures are initiated or modified to determine if
there is any impact on the functions that they must perform.      
2.5.3 Notifications       The contractor shall then, within a period of not more
than 30 calendar days from said event (e.g., the date INC places an issue into
Final Closure), provide the Contracting Officer, state PUCs, and the NANC with
written notice regarding these changes and summarize the potential impact of the
changes upon service and cost, if any.       2.5.4 Roles       The NANC shall
review the notice and provide a recommendation to the FCC regarding the effect
of the contractor’s notice and supporting documentation.       The contractor
shall comply with state regulatory decisions, rules and orders with respect to
pooling, as applicable, as long as they are not in conflict with FCC decisions,
orders, and rules and are within state jurisdiction.

 

1   FCC Contract Number CON01000016

         
 
                 
© NeuStar, Inc. 2005
  NeuStar Proprietary and Confidential   -3 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   August 12, 2005

 
This document provides the information required by the contract, such as
identifying the new requirements of the expanded scope of work, offering our
proposed solution, and addressing its cost, risks, and assumptions as a result
of the Industry Numbering Committee’s (INC) disposition of Issue 475.
2 Industry Numbering Committee’s Proposed Change
On July 15, 2005, INC placed Issue 475 into Final Closure. As a result of this
resolution of INC Issue 475, the directions on the INC Appendix 1:
Thousands-Block Forecast Report form were modified. Therefore, PAS will need to
be updated to reflect the modified directions.
INC Issue 475 Update Appendix 1: Thousands-Block Forecast Report Directions
Quoted below are the INC official issue statement and final resolution, which
can also be found on the ATIS website (http://www.atis.org):

  A)   Issue Statement

    The directions on the Thousands-Block Number Pooling Administration
Guidelines (TBPAG) Thousands-Block Forecast Report (Appendix 1), dated 6/3/02,
states:       “If any of the forecasted demand above includes the need for a new
NXX due to a LRN, please indicate in the space provided below how many LRNs and
specify the month that the new NXX will be placed in service.”       This
sentence needs to be amended to remove the step where the applicant would
specify the month that the new NXX(s) will be placed in service since there is
no field on the Appendix 1 to input that data into. The applicant only has a
field to indicate how many new NXX(s) are needed due to a LRN.

  B)   Following Resolution from INC

    The following text changes were made to the Thousands-Block Number Pooling
Administration Guidelines (TBPAG) Appendix 1:

          [tbd]   Thousands-Block Forecast Report   Appendix 1
Company
       
Name
                          
OCN
                          
Contact
                          
Contact TN
                          
Fax#
                          
E-mail
                          
Date
       
Submitted
                          

 

© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   -4 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   August 12, 2005

 

                                                              Month   Month  
Month   Month   Month   Month   Month   Month   Month   Month   Month   Month
Rate Area   NPA(s)   1   2   3   4   5   6   7   8   9   10   11   12
 
                                                   

    Directions:       Please provide the forecasted number of thousands blocks
in each Rate Area that your company expects to take from the pool each month for
the next 12 months       Only the total quantity of thousands blocks that are
forecasted should be entered. Do not include in the forecast the thousands
blocks or full NXXs that are already in your inventory. If full NXX(s) is/are
forecasted, please reflect this in thousands blocks, e.g., a full NXX = 10
thousands blocks.       If any of the forecasted demand above includes the need
for a new NXX due to a LRN, please indicate in the space provided below, e.g. a
new NXX due to a LRN = 1.

                                                      Month   Month   Month  
Month   Month   Month   Month   Month   Month   Month   Month   Month NXX(s)
Month   1   2   3   4   5   6   7   8   9   10   11   12
 
                                               

    If further assistance is required, please contact the PA on 866-638-7665.

 

© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   -5 -

 



--------------------------------------------------------------------------------



 



Nat’l PAS — Change Order #39 (LNPA WG PIM 24 and CO/NXX 364)   August 12, 2005

 
3 The Proposal
NeuStar’s National Pooling Administrator has reviewed INC Issue 475 from both
the operational and technical perspectives. The proposal set forth below will
conform to the changes in the INC guidelines and meet the requirements of the
industry in a cost-effective and efficient manner.
Solution
Modify the existing text under the “Directions” section of the Thousands-Block
Forecast Report screen in PAS to conform to the new directions as altered by INC
Issue 475.
4 Assumptions and Risks
Part of the PA’s assessment of this change order is to identify the associated
assumptions and consider the risks that can have an impact on our operations.
There are no associated assumptions.
This Change Order affects only the system, and would have no impact on our
day-to-day operations.
5 Cost
As with any change order proposal, we also considered the associated costs that
would potentially be incurred in implementing the proposed solution. These costs
include the resources required to complete the milestones on a timeline for
implementing the processes and system delineated in this change order. The
timeline includes preparation, proper documentation updates, development,
testing, monitoring, and execution of the solution.
The cost to implement our proposed solution would be $605.00
6 Conclusion
In conclusion, the Pooling Administrator offers this viable solution to conform
the PAS to INC Issue 475, and in accordance with contract terms, requests that
the FCC review and approve this change order.
 

© NeuStar, Inc. 2005   NeuStar Proprietary and Confidential   -6 -

 



--------------------------------------------------------------------------------



 



                           
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
    1. CONTRACT ID CODE     PAGE OF PAGES
 
    A                       1          |           3          

                                       
2. AMENDMENT/MODIFICATION NO.
    3. EFFECTIVE DATE     4. REQUISITION/PURCHASE REQ. NO.     5. PROJECT NO.
(If applicable)
0017
    05/24/2006                                

                   
6. ISSUED BY                 CODE
    00001     7. ADMINISTERED BY (If other than Item 6)     CODE      
 
             
     FCC /Contracts and Purchasing Center
                 
     445 12th St., SW,
                 
     Washington, DC 20554
                 

                                8. NAME AND ADDRESS OF CONTRACTOR (No., street,
county, State, and Zip Code)           9A. AMENDMENT OF SOLICITATION NO.
 
                                       Neustar, Inc.           9B. DATED (SEE
ITEM 11)
 
                                 
 
                     46000 Center Oak Plaza     (X)    
10A. MODIFICATION OF CONTRACT/ORDER NO. CON01000016
 
                                       Sterling, VA 20166     (X)     10B. DATED
(SEE ITEM 13)
 
                             
CODE
    FACILITY CODE                           11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS              

[    ] The above numbered solicitation is amended as set forth in Item 14. The
hour and date specified for receipt of Offers [     ] is extended, [     ] is
not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ___copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

                    12.   ACCOUNTING AND APPROPRIATION DATA (If required)     No
Funding Information         13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF
CONTRACTS/ORDERS,
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
       
 
 
  A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.            
               
 
         
 
        B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).        
 
        C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
Mutual Agreement of the Parties        
    X
        D. OTHER (Specify type of modification and authority)
FAR 1.6 “Authority of the Contracting Officer”         E.   IMPORTANT:
Contractor [X] is not, [     ] is required to sign this document and return
3     copies to the issuing office.         14.   DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)             This
modification revises the associated cost for Change order #41 to $6,209.00 in
lieu of $0.                

              15A. NAME AND TITLE OF SIGNER (Type or print)       16A. NAME AND
TITLE OF CONTRACTING OFFICER (Type or print)
 
           Wilma Mooney    
 
             
15B. CONTRACTOR/OFFEROR
  15C. DATE SIGNED   16B. UNITED STATES OF AMERICA   16C. DATE SIGNED
 
           
 
      BY                                                               
              05/24/2006              
(Signature of person authorized to sign)
                     (Signature of Contracting Officer)      

     
NSN 7540-01-152-8070                                                        
                          30-105
  STANDARD FORM 30 (Rev. 10-83)
PREVIOUS EDITION UNUSABLE
  Prescribed by GSA
 
  FAR (48 CFR) 53.243  

 



--------------------------------------------------------------------------------



 



                                                                               
      LINE ITEM   Document Number   Title           Page     SUMMARY  
CON01000016/0017   Pooling Administrator   –  Neustar       2 of 3              
                               
 
                                       
 
                                       
 
                                       
 
                                       
 
                                                                               
 
Line Item
        Delivery Date       Unit of                
Number
  Description   (Start date to End date) Quantity   Issue     Unit Price    
Total Cost                                                     
 
                                       
 
                                       
 
                                                  No Changed Line Item Fields  
   
 
                                       
 
                                       
 
                        Previous Total:      
 
                      Modification Total:      
 
                        Grand Total:      
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                                                               

 



--------------------------------------------------------------------------------



 



                                Address Detail       Title   Document Number  
Page
 
                           
 
                  Pooling Administrator – Neustar   CON01000016/0017   3 of 3  
 
                                Shipping Addresses                
 
  Code   Detail                     0001   Org:   FCC Warehouse                
    Addr:   9300 E. Hampton Drive        
 
                                            Capital Heights MD 20743            
        Attn:   No Contacts identified                     Phone:   (  )       -
      ext.                     Fax:   (  )       -       ext.        
 
                                Invoice Addresses                
 
  Code   Detail                     0001   Org:   FCC / Accounts Processing
Branch                     Addr:   Financial Operations Division                
        445 12th St., SW        
 
                                            Washington, DC 20554                
    Attn:   No Contacts identified                     Phone:   (  )       -
      ext.                     Fax:   (  )       -       ext.        


































--------------------------------------------------------------------------------



 



                                                                  1. CONTRACT ID
CODE           PAGE OF PAGES AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
                    A             1 of 9 4                   2.  
AMENDMENT/MODIFICATION NO. 0018   3. EFFECTIVE DATE   4. REQUISITION/ PURCHASE
REQ. NO.   5. PROJECT NO. (If applicable)
 
              06/14/2006                                 6.   ISSUED BY  
CODE      00001   7. ADMINISTERED BY (If other than Item 6)   CODE       
 
                                   FCC /Contracts and Purchasing Center        
                         445 12th St., SW,                            
     Washington, DC 20554                        
 
                                                    8.   NAME AND ADDRESS OF
CONTRACTOR (No., street, county, State, and Zip Code) (x) 9A.     AMENDMENT OF
SOLICITATION NO.
 
                                                 Neustar, Inc.                  
           46000 Center Oak Plaza   9B.     DATED (SEE ITEM 11)    
     Sterling, VA 20166                                            
10A.   MODIFICATION OF CONTRACT/ORDER NO.                       (X)
         NO. CON01000016
 
                                        CODE         FACILITY CODE         (X)
10B.   DATED (SEE ITEM 13) 12/13/01                             11.   THIS ITEM
ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS  

[  ]The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers [  ] is extended, [  ] is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning                      copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

                            12.   ACCOUNTING AND APPROPRIATION DATA (If
required)     No Funding Information        
 
            13.   THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,
 
                IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.    
      (X)     A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority)
THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
                                    B. THE ABOVE NUMBERED CONTRACT/ORDER IS
MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying
office, appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE
AUTHORITY OF FAR 43.103(b).           X     C. THIS SUPPLEMENTAL AGREEMENT IS
ENTERED INTO PURSUANT TO AUTHORITY OF:
41.103(a)(3), Mutual Agreement; FAR 1.6; Authority of the Contracting Officer  
                D. OTHER (Specify type of modification and authority)
 
                          E.   IMPORTANT: Contractor [   ] is not, [X] is
required to sign this document and return 1 copies to the issuing office.      
 

                                          14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.)
 
                                          The purpose of this contract
modification is to extend the period of performance and to incorporate FCC
Suitability and Security Processing Clause. Accordingly:
 
                                          1.  This modification incorporates
NeuStar’s Inc. proposal dated June 5, 2006.
 
2.  The period of performance for Option Year 4 is hereby extended from June 15,
2006 through September 14, 2006 with two (2) one (1) month Optional Periods and
is costed as follows:     a. Option Period 4 Extension (06/15/06 – 09/14/06):
$889,257.93 ($296,419.31 per month)
 
  b. Options 4a (09/15/06 – 10/14/;06) and 4b (10/15/05 – 11/14/06), if
exercised: $592,838.62 ($296.419.31 each)     c. Funding continues via NANPA and
will be paid by FCC Billing & Collection Agent, Welch & Company.

(Continued on Page 4)


 
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.                           15A.   NAME AND TITLE OF SIGNER (Type or
print)
Amy L. Putnam     16A.   NAME AND TITLE OF CONTRACTING OFFICER (Type or print)  
                      Wilma Mooney
 
                                                                  15B.  
CONTRACTOR/OFFEROR     15C. DATE
SIGNED     16B.   UNITED STATES OF AMERICA     16C. DATE SIGNED  
 
  Digitally signed by Amy Putnam                                                
        BY         /s/     06/14/2006                                 (Signature
of person authorized to sign)                         (Signature of Contracting
Officer)                                     NSN 7540-01-152-8070              
STANDARD FORM 30 (Rev. 10-83)   PREVIOUS EDITION UNUSABLE                
Prescribed by GSA  
 
                    FAR (48 CFR) 53.243  

 



--------------------------------------------------------------------------------



 



                                                                               
      LINE ITEM   Document Number   Title           Page     SUMMARY  
CON01000016/0018   Pooling Administrator   –  Neustar       2 of 9              
                               
 
                                       
 
                                       
 
                                       
 
                                       
 
                                                                               
 
Line Item
        Delivery Date       Unit of                
Number
  Description   (Start date to End date) Quantity   Issue     Unit Price    
Total Cost                                                     
 
                                       
 
                                       
 
                                                  No Changed Line Item Fields  
   
 
                                       
 
                                       
 
                        Previous Total:      
 
                      Modification Total:      
 
                        Grand Total:      
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                       
 
                                                                               

 



--------------------------------------------------------------------------------



 



                                Address Detail       Title   Document Number  
Page
 
                           
 
                  Pooling Administrator – Neustar   CON01000016/0018   3 of 9  
 
                                Shipping Addresses                
 
  Code   Detail                     0001   Org:   FCC Warehouse                
    Addr:   9300 E. Hampton Drive        
 
                                            Capital Heights MD 20743            
        Attn:   No Contacts identified                     Phone:   (  )       -
      ext.                     Fax:   (  )       -       ext.        
 
                                Invoice Addresses                
 
  Code   Detail                     0001   Org:   FCC / Accounts Processing
Branch                     Addr:   Financial Operations Division                
        445 12th St., SW        
 
                                            Washington, DC 20554                
    Attn:   No Contacts identified                     Phone:   (  )       -
      ext.                     Fax:   (  )       -       ext.        


































--------------------------------------------------------------------------------



 



     
 
  Contract No. CON01000016
 
  Modification No. Eighteen (18)
 
  Page 4 of 9

3.   Clause H.7, Suitability and Security Processing is hereby incorporated.
Accordingly, see attached Clause H.7 and FCC Forms A-200 and A-600.

4.   FAR Clause 52.217-9, Option to Extend the Term of the Contract, is hereby
incorporated for the Option Periods and reads as follows:       52.217-9 Option
to Extend the Term of the Contract (Mar 2000)       (a) The Government may
extend the term of this contract by written notice to the Contractor within five
(5) business days; provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least seven (7) business
days before the contract expires. The preliminary notice does not commit the
Government to an extension.       (b) If the Government exercises this option,
the extended contract shall be considered to include this option clause.      
(c) The total duration of this contract extension, including the exercise of any
options under this clause, shall not exceed five (5) months.

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON01000016
 
  Modification No. Eighteen (18)
 
  Page 5 of 9



Clause H.7, Suitability and Security Processing
          1. General
     (a) All contract personnel are subjected to background investigations for
the purpose of suitability determinations. Based on their proposed duties, some
contract personnel may also be required to have security clearance
determinations. No contract personnel may be assigned to work on the contract
without a favorable initial review of the OF 306, Declaration for Federal
Employment (http://www.opm.gov/forms/pdf_fill/of0306.pdf) or a written waiver
from the FCC Security Operations Center (SOC).
     (b) Suitability, waiver, and security clearance determination
investigations are currently conducted through the FCC Security Operations
Center (202- 418-7884). The individual contract employee will be provided with a
review process before a final adverse determination is made. The FCC requires
that any contract personnel found not suitable, or who has a waiver cancelled,
or is denied a security clearance, be removed by the contractor during the same
business day that the determination is made.
     (c) If the contract personnel is re-assigned and the new position is
determined to require a higher level of risk suitability than the contract
personnel currently holds, the individual may be assigned to such position while
the determination is reached by the SOC. A new A-600 shall be necessary for the
new position.
     (d) Contract personnel working as temporary hires (for ninety (90) days or
less) must complete and receive a favorable initial review of the OF 306 and
complete the contract personnel section of the FCC Form A-600, FCC Contractor
Record Form. If during the term of their employment they will have access to any
FCC network application, they must also complete and sign the FCC Form A-200,
FCC Computer System Application Access Form.
2. At Time of Contract Award
     (a) The FCC Security Operations Center must receive the completed, signed
OF 306 for all proposed contractor employees at the time of contract award.
Resumes for all personnel proposed for assignment on the contract should be
provided to the Security Office prior to the time of in-take processing (see
below, 2.3.2). The FCC Security Operations Center requires up to five

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON01000016
 
  Modification No. Eighteen (18)
 
  Page 6 of 9

(5) working days (from the date they are received) to process the OF 306 before
any employee is allowed to begin work on the contract. A written waiver from the
SOC may be obtained in special circumstances.
All contract personnel, regardless of task description, must complete this form.
Without an approved, completed OF 306 on file at the SOC, no contractor employee
may begin work. An approved OF 306 is one that has passed initial review by the
SOC. During the course of the SOC review of the OF 306, the contract personnel
may be interviewed by SOC staff regarding information on their OF 306.
     (b) In addition, the Contractor is responsible for submission of completed,
signed computer security forms for each employee prior to that person beginning
work on the contract (See Appendix No. 3, FCC Instruction 1479.1, FCC Computer
Security Program Directive and sample forms.) These forms should be submitted to
the FCC Computer Security Office.
     (c) The COTR shall begin processing their section of the FCC Contract
Personnel Record (FCC Form A-600) at this time. This form, with the COTR and CO
portions completed, will be distributed at the time of contract award and must
be submitted to the SOC within ten (10) working days.
     (d) The Office of Personnel Management (OPM) will issue a Certificate of
Investigation (CIN) following the appropriate background investigation. The SOC
notifies the CO and COTR and contract personnel who have received a favorable
adjudication so they may receive their permanent access credential.
3. IDENTITY PROOFING, REGISTRATION AND CHECKOUT REQUIREMENTS
     3.1 Locator and Information Services Tracking (LIST) Registration
The Security Operations Center maintains a Locator and Information Services
Tracking (LIST) database, containing contact information for all Commission and
contract employee personnel, regardless of work location.
The contract employee’s FCC Form A-600, FCC Contractor Record Form” captures the
information for data entry into the LIST system.

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON01000016
 
  Modification No. Eighteen (18)
 
  Page 7 of 9

     3.2 Intake Processing
     (a) Following the processing of the OF 306 and an initial favorable
suitability determination, (unless otherwise waived) the contract personnel
shall report to the FCC for identity verification and access badge issuance on
their first scheduled workday.
     (b) All new contract personnel must be escorted to the SOC by either the CO
or COTR responsible for the contract. At this time the contractor personnel must
present two forms of identification; one of which must be a picture ID issued by
a state, or the Federal, government. The other piece of identification should be
the original of one of the following:
U.S. Passport (unexpired or expired)
Certificate of U.S. Citizenship (Form N-560 or N-561)
Certificate of Naturalization (Form N-550 or N-570)
School ID
Voter’s registration card
U.S. Military card
Military dependent’s ID card
U.S. Coast Guard Merchant Mariner card
Native American Tribal document
U.S. Social Security card
Certification of Birth Abroad, (Form FS-545 or Form DS-1350)
Original or certified copy of a birth certificate, bearing an official seal
     (c) After identity verification, the individual shall complete the
Fingerprint Card form, FD 258, the Fair Credit Report Act form, and be
photographed and issued the appropriate access badge.
     (d) At this time the contract employee will be given one of the following
forms, based on the security risk designation for the proposed support
classification/position, to complete and return to the SOC within seven
(7) business days:

  (i)   Low Risk Positions - SF 85, Questionnaire for Non-Sensitive Positions  
  (ii)   Moderate Risk Positions - SF 85-P, Questionnaire for Public Trust
Positions     (iii)   High Risk Positions/Secret or Top Secret Security
Clearances - Standard Form (SF) 86, Questionnaire for Sensitive Positions

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON01000016
 
  Modification No. Eighteen (18)
 
  Page 8 of 9



     (e) For any contract employee whose name is provided to the Commission for
security investigation at (ii) or (iii) level, who subsequently leaves the
subject contract, due to Contractor or contract employee decision, within the
first year, the Contractor shall reimburse the Commission for the cost of the
investigation. If the contract or task order is scheduled for completion in
under one year and the contract employee for whom a security investigation has
been done leaves prior to the work being done, the Contractor and SOC shall
agree on a pro-rated amount for reimbursement. The cost may range from
approximately $400.00 (moderate risk) to $3,000.00 (high risk). The Contractor
will be provided a copy of the investigation invoice with the reimbursement
request.
     3.3. Monthly Contractor Personnel Reports
The monthly report verifying contract personnel working at the FCC is a crucial
element in the agency’s compliance with Homeland Security Presidential Directive
(HSPD) 12. Accurate and timely reporting are required as part of the ongoing
access control efforts as mandated by HSPD-12 and implementing directives.
     (a) The Contractor’s Program Manager shall submit a contract personnel list
to the SOC on the first working day of each month. This report shall be
identified by the contract name and FCC number, and shall list all the contract
employees working at the FCC in the immediately previous month.
     (b) The report shall highlight or list in some way those individuals who
are no longer employed by the Contractor or who are no longer working on the
subject contract. As well, any additional contract personnel who have been
successfully processed for work on the contract since the previous report shall
also be noted.
     (c) The report may be delivered electronically in MS Excel format. The
covering email should contain a statement of certification of accuracy and
should originate with the Contract Program Manager or other Contractor executive
personnel. The author of the email shall be considered the signatory.
     (d) No later than the 15th of each month, the SOC will notify the Contract
Program Manager, the author of the email covering the Monthly report (if
different), the COTR and the Contracting Officer if the report is a) received
after the first working day of the month, or b) contains errors in the listing.
The notification will identify the reason for deficit in the report.

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON01000016
 
  Modification No. Eighteen (18)
 
  Page 9 of 9

     (e) The first instance of either a) or b) above shall result in a Five
Hundred Dollar ($500.00) penalty against the Contractor. The assessed penalty
shall increase in Five Hundred Dollar ($500.00) increments for each subsequent
Monthly report received either late or containing errors.
     3.4. Checkout Processing:
     (a) All contract employees no longer employed on the subject contract, or
at the termination of the contract, are required to report to the SOC and
complete the sign-out portion of the FCC A-600, Contract Personnel Record.
     (b) This process verifies the access badge has been returned to the SOC by
the contract personnel.
     (c) If the checkout processing is not completed by the contract employee,
the Contractor shall take action to ensure its accomplishment no later than
thirty (30) calendar days after the employee’s departure from the FCC.
     (d) The Contractor shall be liable to the FCC for an administrative
processing charge of $150.00 (One Hundred Fifty Dollars), for each of their
employees who leaves their duty assignment at the Commission and fails to
complete the checkout processing within thirty (30) calendar days of departure.
Mellon Bank, N.A., handles collection and processing of all Commission
administrative charges and should payment become necessary, the Contractor will
be provided the appropriate directions for an EFT.
     (e) The Contractor shall be liable for any actual damages arising from a
failure to ensure that the checkout processing occurs within the thirty
(30) calendar days of the contract employee’s departure from the FCC.

 



--------------------------------------------------------------------------------



 



     
          (FCC LOGO) [w23128w2312801.gif]
  FCC Computer System
Application Access Assignment Form

Employees and contractors who are requesting application access must have this
form completed and returned to the Application Owner. Access must be granted in
accordance with FCC Instruction 1479.2 Computer Security Program Directive.

              USER INFORMATION
(To be completed by Application Owner)
 
User Name (Print Last, First MI):


    User Name ID:    
Bureau/Office or Contract Name:


    Date Access Required:    
Major Application Access:


    Access Level:    

                  APPLICATION RULES OF BEHAVIOR ACKNOWLEDGEMENT
    (To be completed by user and returned to Application Owner when Completed)
          I have received a copy of the attached Application Rules of Behavior
that provide information on Federal regulations, user responsibilities and the
consequences of my actions, and computer security policies and procedures. I
have read and will fully comply with the rules in their entirety. I recognize
that it is my responsibility to ensure that I comply with the Federal computer
security policies and procedures described in the FCC Computer Security Program
Directive.    
 
       
                Printed Name:                                          
                  
 
     Organization:                                                                  
   
 
       
                    Signature:                                                  
         
                 Date:                                                          
   
 
           

                             
 
              ACCESS APPROVAL
   
 
                          I am aware that the following access has been granted
to this userID:    
 
                       o          Privileged, Administrative Account     o  
Non-Privileged, Non-Administrative User Account    
 
                         
Supervisor or COTR (Printed Name):

   
Signature:  
Date:                
Application Security Custodian (Printed Name):

   
Signature:  
Date:              

Return this form to the Computer Security Officer, Room 1-A325
445 12th Street, S.W., Washington, DC 20554
Form A-200
Revised July 2002

 



--------------------------------------------------------------------------------



 



APPLICATION RULES OF BEHAVIOR
Passwords:

  o   Passwords must be at least           characters long.     o   Do not write
down passwords.     o   Do not share your passwords or accounts with others.    
o   Enable a password protective inactivity screensaver at your station.     o  
Passwords are to be changed every           days.     o   Use paraphrases
instead of dictionary words when creating passwords.

Electronic Data/Media and Paper:

  o   Do not post system sensitive material in areas subject to public traffic
or viewing (offices next to windows on ground floors please take special note).
    o   Do not transport system sensitive material in an unprotected manner.    
o   Lock down all sensitive unclassified material when leaving your work area.  
  o   Protect sensitive unclassified information from alteration, disclosure or
loss.     o   Ensure all storage media are reformatted before they are removed
for storage in a protected environment     o   Ensure that appropriate warning
labels are printed on each and every page of the sensitive documentation.     o
  Prevent dumpster diving—do not discard system sensitive materials or
communications in public trash containers.     o   Deleting a file does not
remove its data from the media. Use utilities which delete with overwriting
before releasing media for other assignments or to ensure its destruction.     o
  Access only information for which you are authorized, “need to know/access.”  
  o   Respect the copyright on the material you reproduce.     o   Backup data
files at frequent intervals.     o   Respect and protect the privacy and
confidentiality of records and privacy act information while in your custody.

Dial in Access:

  o   Dial in users must ensure that adequate safeguards are in place on the
remote computer to ensure the security of the system to which you are dialing in
to.     o   Lock your terminal or log off if you must leave the work area even
briefly.

Laptops:

  o   Login IDs, passwords and /or sensitive information should not be saved on
the hard drive. Use a diskette/CD to save information.     o   Protect passwords
and user ID’s from hacker, electronic eavesdroppers or shoulder surfers.

Internet Usage:

  o   Do not transmit sensitive information via the Internet     o   Keep your
anti-virus software current.     o   Periodically virus scan your client.     o
  Virus scan all e-mail attachments.     o   Do not open executable attachments.

General:

  o   Use FCC computing resources when accessing applications in a manner
consistent with its intended purpose.     o   Report sensitive circumstances to
the help desk.     o   Politely challenge unescorted visitors in your area
(request identification and purpose).     o   Be alert to the risk of theft,
espionage and intrusion in the areas you work in and take appropriate
countermeasures.     o   Attend or participate in annual information security
training.     o   Report violations of security policies or procedures that come
to your attention.     o   Prevent social engineering–do not reset passwords for
any person via telephone until the identity of the requestor has been confirmed
and verified.     o   Do not divulge account access procedure to any
unauthorized user.     o   Users are not permitted to override technical and
management controls.

Form A-200
Revised July 2002

 



--------------------------------------------------------------------------------



 



FCC SECURITY OPERATIONS CENTER
CONTRACT PERSONNEL RECORD
(Please Read Instructions (P.2) Before Beginning)
SECTION A: TO BE COMPLETED BY CONTRACTOR’S PROJECT MANAGER



                                                               
 
    1. Risk           2. Contract Personnel Name     3. Position Title      
 
    Designation                

                                  4.     Secret or Top Secret Security Clearance
Required for Position (derived from SoW)           Yes ¨            No ¨        
                      5.     Contractor Company Name           6. Sub-Contractor
Company Name (If Any)  
 
                                                          7.     New Contract
Personnel ¨     Replacement ¨     Reassigned (    ) ¨                          
    8.     If Replacement or Reassigned, Name of Person Who Vacated the Position
[Reassignment may require new A-200]



SECTION B: TO BE COMPLETED BY CONTRACTING OFFICER OR COTR

                                         
9.
  New Statement of Work?   Yes o   No o          10. Funding Source:         If
YES, date copy submitted to SOC      o Auctions      %       OR       o
Appropriated           11.

  Contract/Purchase Order Number(s)   12. Task Order Number       13. Date of
Award

            14.

  Task Description (Title of Contract or Statement of Work)                    
  15.

  Description of Duties and Estimated Length of Employment                      
16.

  ADP/Computer Access?      Yes o      No o         17. Date A-200 submitted to
SOC     If Yes, a copy of the completed, signed FCC Form A-200 must be submitted
to SOC.                  
 
                          Phone:    
 
     
 
               
 
  COTR Name (Print)   COTR Signature     COTR Bureau/Office     Date:        

SECTION C: TO BE COMPLETED BY CONTRACTING PERSONNEL

                                          18.   I understand and certify that
when my work on the above-referenced contract, or any subsequent FCC contract to
which I am assigned, is finished, I shall return my security badge to the
Security Operations Center.                        
 
                      FCC Location: (floor                  
 
                Name (Print)   Signature     Date   and nearest room #)    
 
                         
 
                                     
19.
                                    In-Processing     Out-Processing            
 
 
                                                   
 
                                               

Page 1 of 4
FCC A-600
April 2003



--------------------------------------------------------------------------------



 



INSTRUCTIONS ON COMPLETING FCC Form A-600
THE FCC CONTRACT PERSONNEL RECORD
The FCC has developed this form, A-600, the FCC Contract Personnel Record, to
document certain necessary risk and sensitivity information for the FCC,
Security Operations Center (SOC).
The FCC Form A-600 has three sections; to be completed by the Contractor’s
Program or Project Manager, the Contracting Officer and/or (COTR), and the
Contract Personnel.
Sections A and B may be completed electronically then printed. Section C of the
printed form must be completed by the individual contractor at the time of their
SOC in-processing.

A:   Program Manager:   2.   Contractor Name: This should be as it will appear
on the ID badge   3.   Position Title: Should be exact and include levels (i.e.,
I, II, Ill, IV), if applicable.   4.   Security Clearance Required for Position:
This confirms that a Secret or Top Secret access level is required for the
position duties. Most contractor positions do not require this access level.  
5.   Contractor Company Name: Must be as it appears on the contract.   6.  
Sub-Contractor Name: If any, listed here.   7.   New/Replacement/Reassigned:
Check appropriate box, you must specify a date, if a reassignment.   B:  
Contracting Officer/COTR:   9.   New Statement of Work? If YES, a copy must be
forwarded to the SOC, specify a date.   10.   Funding Source: Indicate percent
funded by Auctions, if any.   11.   Contract/Purchase Order Number(s)   12.  
Task Order Number   14.   Task Description: May be the title of the contract or
statement of work.   15.   Description of Duties: This is very important. Please
be brief and to the point.   16.   ADP/Computer Access: Contract Personnel must
have completed FCC Form A-200 before they can be granted access to the FCC
network. A copy of the completed A-200 must be submitted to the SOC, specify
date. Their level of access will depend on the details of the task.   17.   To
be completed by SOC.   C:   Contractor Personnel:   18.   FCC Location: The
physical location, if known, of the contractor personnel.   19.   Contractor
Personnel Agreement to Submit to Out-Processing: Printed name and signature that
the statement has been read. To be initialed and dated at the time of In-
Processing.

The SOC will complete the remaining form in order to determine final placement.
SOC will confer with the COTR and/or the Contractor’s Program/Project Manager
for assistance in completing the FCC Contractor Position Designation Record
Justification form.
Page 2 of 4
FCC A-600
April 2003

 



--------------------------------------------------------------------------------



 



PRIVACY ACT STATEMENT
The Federal Communications Commission (FCC or Commission) is authorized to
request this information under 5 U.S.C. Sections 1302, 2951, 3301, 3372, 4118,
8347, and Executive Orders 9397, 9830, and 12107. This form is for contract
personnel working for the Commission. If necessary, and usually in conjunction
with another form or forms, this form may be used in conducting an investigation
to determine your suitability or your ability to hold a security clearance, and
it may be disclosed to authorized officials making similar, subsequent
determinations.
ROUTINE USES: Any disclosure of this record or information in this record is in
accordance with routine uses found in System of Records Notice OPM/GOVT-1,
General Personnel Records. The Commission may disclose this information under
the following circumstances:

(1)   To the appropriate Federal, State, or local agency responsible for
responsible for investigating, prosecuting, enforcing, or implementing a
statute, rule, regulation, or order, when the FCC becomes aware of an indication
of a violation or potential violation of a civil or criminal law or regulation.
  (2)   To disclose information to any source from which additional information
is requested (to the extent necessary to identify the individual, inform the
source of the purpose(s) of the request, and to identify the type of information
requested), when necessary to obtain information relevant to an agency decision
to hire or retain an employee, issue a security clearance, conduct a security or
suitability investigation of an individual, classify jobs, let a contract, or
issue a license, grant, or other benefits.   (3)   To disclose to a Federal
agency in the executive, legislative, or judicial branch of government, in
response to its request, or at the initiative of the FCC, information in
connection with the hiring of an employee, the issuance of a security clearance,
the conducting of a security or suitability investigation of an individual, the
classifying of jobs, the letting of a contract, the issuance of a license,
grant, or other benefits by the requesting agency, or the lawful statutory,
administrative, or investigative purpose of the agency to the extent that the
information is relevant and necessary to the requesting agency’s decision.   (4)
  To provide information to a Congressional office from the record of an
individual in response to an inquiry from that Congressional office made at the
request of the individual.   (5)   To disclose to another Federal agency, to a
court, or a party in litigation before a court or in an administrative
proceeding being conducted by a Federal agency, when the Government is a party
to the judicial or administrative proceeding.   (6)   To the Department of
Justice, or in a proceeding before a court, adjudicative body, or other
administrative body before which the Commission is authorized to appear when:

  (a)   The Commission, or any component thereof; or     (b)   Any employee of
the Commission in his or her official capacity; or     (c)   Any employee of the
Commission in his or her individual capacity where the Department of Justice or
the Commission has agreed to represent the employee; or     (d)   The United
States, when the Commission determines that litigation is likely to affect the
FCC or any of its components, is a party to litigation, or has an interest in
such litigation, and the use of such records by the Department of Justice or the
FCC is deemed by the Commission to be relevant and necessary to the litigation
provided, however, that in each case it has been determined that the disclosure
is compatible with the purpose for which the records were collected.

(7)   By the FCC or by the Office of Personnel Management (OPM) to locate
individuals for personnel research or survey response, and in the production of
summary descriptive statistics and analytical studies in support of the function
for which the records are collected and maintained, or for related workforce
studies. When published statistics and studies do not contain individual
identifiers, in some instances, the selection of elements of data included in
the study may be structured in such a way as to make the data individually
identifiable by inference.   (8)   To disclose, in response to a request for
discovery or for appearance of a witness, information that is relevant to the
subject matter involved in a pending judicial or administrative proceeding.

Page 3 of 4
FCC A-600
April 2003

 



--------------------------------------------------------------------------------



 



[The 4th page of the A-600 is left intentionally blank]

 